Citation Nr: 1728517	
Decision Date: 07/20/17    Archive Date: 07/27/17

DOCKET NO.  14-22 908	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUE

Entitlement to service connection for polycythemia vera, to include as due to in-service radiation exposure.


ATTORNEY FOR THE BOARD

J. Whitley, Associate Counsel


INTRODUCTION

The Veteran had active service from August 1950 to August 1954.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2012 rating decision by the Montgomery, Alabama Department of Veterans Affairs Regional Office (RO).  In his May 2014 substantive appeal, the Veteran requested a hearing before a member of the Board.  In a February 2015 statement, the Veteran cancelled his request for a hearing and asked that his claim be decided on the evidence of record.  Therefore, the Board considers his hearing request to be withdrawn.  The Veteran died in October 2015, and the appellant is his surviving spouse.   

The Veterans' Benefits Improvement Act of 2008, Pub. L. No. 110- 389, § 212, 122 Stat. 4145, 4151 (2008), created a new Section, 5121A, under Chapter 38 of the United States Code relating to substitution in case of death of a claimant who dies on or after October 10, 2008.  As provided for in the statute, a person eligible for substitution will include "a living person who would be eligible to receive accrued benefits due to the claimant under section 5121(a) of this title."  Regulations were promulgated with respect to substitution claims.  See 79 Fed. Reg. 52977 (Sept. 5, 2014).  As above, in this case, the Veteran died in October 2015.  As his death occurred after October 10, 2008, the provisions pertaining to substitution are applicable in this case.  See also November 2016 Supplemental Statement of Case (SSOC) (identifying the appellant as a proper substitute claimant in the Veteran's appeal).

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016); 38 U.S.C.A. § 7107(a) (2) (West 2014).


FINDINGS OF FACT

Polycythemia vera did not have its onset in service and is not otherwise related to service, to include radiation exposure.



CONCLUSION OF LAW

The criteria for service connection for polycythemia vera disability have not been not met.  38 U.S.C.A. §§ 1110; 1155, 5107 (West 2014); 38 C.F.R. § 3.303 (d); 4.117, Diagnostic Code 7704 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. VA's Duty to Assist

Under the VCAA, upon receipt of a complete or substantially complete application, VA must notify the claimant of the information and evidence not of record that is necessary to substantiate a claim, which information and evidence VA will obtain, and which information and evidence the claimant is expected to provide.  38 U.S.C.A. § 5103 (a) (West 2014).  The notice requirements apply to all five elements of a service connection claim: 1) veteran status; 2) existence of a disability; 3) a connection between the veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).  

Here, the Board finds that the VA has satisfied its duties under the VCAA.  Specifically, a letter sent to the Veteran in September 2011, which detailed the claims process and advised the Veteran of the evidence and information needed to substantiate his claim.  The letter further informed the Veteran of his obligations to provide necessary information to assist in his claim and the VA's obligations to obtain such evidence and information that is deemed to be in the VA's possession or that the VA has permission to obtain.  The Veteran was also informed of VA's practices in assigning disability evaluations and effective dates for those evaluations. 

The Veteran received a VA examination with regard to his polycythemia claim in August 2015.  The examiner considered the Veteran's statements and provided a current assessment of the severity of the Veteran's disability.  Therefore, the Board finds that the examination was adequate for rating purposes. 

There is no further assistance or notice that would reasonably aid in substantiating the claim.

In June 2015, the Board remanded the claim for additional development of the evidence.  The June 2015 remand directives instructed the RO to obtain the Veteran's service personnel records and schedule a VA examination to determine the etiology of the Veteran's polycythemia vera.  The VA examination took place in August 2015, the RO requested the Veteran's service personnel records; but in July 2015 National Personnel Records Center (NPRC) advised the RO that no additionally records were available due to fire.  The Board finds that there has been substantial compliance with the June 2015 remand instructions and no further action to ensure compliance with the remand directives is required.  Stegall v. West, 11 Vet. App. 268 (1998) (holding that a remand by the Court or the Board confers the right to compliance with remand orders); Dyment v. West, 13 Vet.  App. 141 (1999) (holding that remand not required under Stegall where there was substantial compliance with remand directives).

II. Service Connection

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1131 (West2014); 38 C.F.R. § 3.303 (a) (2016).  Service connection requires competent evidence showing: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see also Caluza v. Brown, 7 Vet. App. 498 (1995).  For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity and sufficient observation to establish chronicity at the time.  If chronicity in service is not established, a showing of continuity of symptoms after discharge is required to support the claim.  38 C.F.R. § 3.303 (b) (2016).  Service connection may also be granted for any disease diagnosed after discharge when all of the evidence establishes that the disease was incurred in service.  38 C.F.R. § 3.303 (d) (2016).  In addition, certain chronic diseases may be presumed to have been incurred during service if manifested to a compensable degree within one year of separation from active military service.  38 U.S.C.A. §§ 1112, 1113, 1137 (West 2014); 38 C.F.R. §§ 3.307, 3.309 (2016). 

Secondary service connection may be granted for a disability that is proximately due to, or aggravated by, a service-connected disease or injury.  38 C.F.R. § 3.310 (2016).  

Service connection for conditions claimed to be due to exposure to ionizing radiation in service can be established in any of three different ways.  See Davis v. Brown, 10 Vet. App. 209, 211 (1997); Rucker v. Brown, 10 Vet. App. 67, 71 (1997).  First, there are diseases that are presumptively service connected in radiation-exposed veterans under 38 U.S.C.A. § 1112 (c) (West 2014) and 38 C.F.R. § 3.309 (d) (2016).  Second, service connection can be established under 38 C.F.R. § 3.303 (d) (2016) with the assistance of the procedural advantages prescribed in 38 C.F.R. § 3.311 (2016), if the condition at issue is a radiogenic disease.  Third, direct service connection can be established under 38 C.F.R. § 3.303 (d) (2016) by showing that the disease was incurred during or aggravated by service without regard to the statutory presumptions.  See Combee v. Brown, 34 F.3d 1039, 1043-44 (Fed. Cir. 1994). 

Under Combee, VA must not only determine whether a veteran had a disability recognized by VA as being etiologically related to exposure to ionizing  radiation, but must also determine whether the disability was otherwise the result of active service.  In other words, the fact that the requirements of a presumptive regulation are not met does not in and of itself preclude a claimant from establishing service connection by way of proof of actual direct causation.

If a claimant does not qualify as a "radiation-exposed veteran" under 38 C.F.R. 
§ 3.309(d) (3) (2016) and/or does not suffer from one the presumptive conditions listed in 38 C.F.R. § 3.309 (d) (2), the Veteran may still benefit from the special development procedures provided in 38 C.F.R. § 3.311 (2016) if the Veteran suffers from a radiogenic disease and claims exposure to ionizing radiation in service.  Under 38 C.F.R. § 3.311 (2016), "radiogenic disease" means a disease that may be induced by ionizing radiation.  Polycythemia vera is specifically discussed in Section 3.311(b) (3), which allows for a claim of polycythemia vera under Section 3.311 (b) (4).  38 C.F.R. § 3.311 (b) (2016).

In all claims in which it is established that a radiogenic disease first became manifest after service , was not manifest to a compensable degree within any presumptive period, and it is contended the disease is a result of exposure to ionizing radiation in service; under the special development procedures in § 3.311(a), dose data will be requested.  Dose data will be request from the Department of Defense in claims based upon participation in atmospheric nuclear testing, and claims based upon participation in the American occupation of Hiroshima or Nagasaki, Japan, prior to July 1, 1946.  38 C.F.R. § 3.311 (a) (2) (2016).  In all other claims, 38 C.F.R. § 3.311 (a) (2016) requires that a request be made for any available records concerning the Veteran's exposure to radiation.  These records normally include but may not be limited to the Veteran's Record of Occupational Exposure to Ionizing Radiation (DD Form 1141), if maintained, service medical records, and other records which may contain information pertaining to the Veteran's radiation dose in service.  All such records will be forwarded to the Under Secretary for Health, who will be responsible for preparation of a dose estimate, to the extent feasible, based on available methodologies.  38 C.F.R. § 3.311 (a) (2) (iii) (2016).

The determination as to whether the requirements for service connection are met is based on an analysis of all the evidence of record and the evaluation of its credibility and probative value.  38 U.S.C.A. § 7104 (a) (West 2014); 38 C.F.R. § 3.303 (a) (2016); Baldwin v. West, 13 Vet. App. 1 (1999).

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the Veteran.  38 U.S.C.A. § 5107 (West 2014); 38 C.F.R. § 3.102 (2016); Gilbert v. Derwinski, 1 Vet. App. 53 (1990).  

III.  Analysis

The Veteran asserted that he was exposed to radiation on a regular basis while on active duty and that he developed polycythemia vera because of this exposure.  Specifically, he contended that he was regularly exposed to radiation from a radar-emitting device while performing daily guard duty at Cape Charles.  For the reasons that follow, the Board finds that service connection is not warranted. 

As an initial matter, the National Personnel Records Center (NPRC) notified the RO in August 2015 that all available personnel documents from the Veteran's reconstructed file were sent; the Veteran's STRs were unavailable due to fire related loss.  The VA is unable to verify the Veteran's duty station or duties during the time in question as the available records do not show this information and his complete record is unavailable due to fire.  Therefore, the Veteran's claim that he was stationed at Cape Charles and was assigned to guard duty from August 1950 to August 1954 is conceded. 

To begin, the evidence does not show, and the Veteran did not assert, that he incurred polycythemia vera while in service or within a year of his discharge.  A review of the Veteran's available service treatment records show no complaints, diagnoses, or treatment relating to polycythemia vera.  Post-service treatment records indicate the Veteran was diagnosed with polycythemia vera in 2009, more than 55 years after his discharge from service.  Under these circumstances, it is clear that neither the provisions of 38 C.F.R. §§ 3.303 (a), pertaining to direct service connection nor those of 3.303(b), pertaining service connection for chronic conditions shown to have begun in service and continued thereafter, are applicable, as the polycythemia vera did not manifest until 2009.  Additionally, the Veteran did not allege and the evidence does not indicate that his polycythemia vera was cause or aggravated by any of his service-connected disabilities, therefore C.F.R. § 3.310, pertaining to secondary service connection, is not applicable.  Furthermore, 38 C.F.R. § 3.307, which allows for presumptive service connection for chronic conditions that manifest to a compensable degree within one year of service, is also not applicable, as the Veteran's polycythemia vera developed over 50 years after service and is not considered a chronic condition.  Accordingly, the Board will restrict its focus to consideration of those regulations allowing for service connection for disabilities that manifest after service, namely, 38 C.F.R. §§ 3.303 (d); 3.309 (d) and 3.311 (b) (2016). 

The Veteran does not qualify as a "radiation-exposed veteran" as defined by 38 C.F.R. § 3.309 (d) (2016), as he did not participate in a radiation-risk activity.  38 C.F.R. § 3.309 (b) (I), (ii) (2016).  Accordingly, he cannot take advantage of the presumptive provisions of 38 C.F.R. § 3.309 (d) (2016).  Service connection claims for "radiogenic diseases" are subject to special development procedures.  38 C.F.R. § 3.311(2016).  Polycythemia vera is not listed among the radiogenic diseases, C.F.R. § 3.311 (b) (3) (2016) states, "VA determined that sound medical and scientific evidence does not support including polycythemia vera on the list of known radiogenic disease in this regulation."  Nonetheless, the VA will consider a claim based on the assertion that polycythemia vera is a radiogenic disease, provided the claimant has cited or submitted competent scientific or medical evidence that the claimed condition is a radiogenic disease.  38 C.F.R. § 3.311 (b) (3), (4) (2016).  The Veteran and the claimant have not cited or submitted evidence showing that his polycythemia vera is or should be considered a radiogenic disease.  Accordingly, there was no need to refer this case to the Under Secretary for Health for preparation of a dose estimate, as the Veteran does not qualify for special development procedures.  38 C.F.R. § 3.311 (a) (2) (iii).  

The Veteran asserted that polycythemia vera was caused by microwave radiation exposure sustained in service from almost daily guard duty at the Cape Charles radar tower.  The U.S. Court of Appeals for Veterans Claims (CAVC) has taken judicial notice that radar equipment emits microwave-type non-ionizing radiation, which is not subject to review under the ionizing radiation statute and regulations.  Rucker v. Brown, 10 Vet. App. 67 (1997) citing The Microwave Problem, Scientific American, September 1986; Effects upon Health of Occupational Exposure to Microwave Radiation (RADAR), American Journal of Epidemiology, Vol. 112, 1980; and Biological Effects of Radiofrequency Radiation, United States Environmental Protection Agency, September 1984.

During his lifetime, the Veteran asserted that his polycythemia vera was related to service.  Although a layperson may be competent to report the etiology of some disability, polycythemia vera, a condition typically diagnosed through medical testing, is not the type of disorder which is susceptible to lay opinion concerning etiology.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  As the Veteran, a layperson, is not competent to provide an opinion as to the etiology of polycythemia vera, his opinion has no probative value.

Prior to his passing, the Veteran was afforded a VA examination in August 2015 to determine the etiology of his polycythemia vera.  The examiner opined, "The condition claimed was less likely than not (less than 50% probability) incurred in or caused by the claimed in-service injury, event or illness."  The examiner noted that while the Veteran was exposed to a costal radar tower from 1950 to 1954, his condition was not diagnosed until 2009, at the age of 76.  The examiner stated, "[A]ccording to the NIH primary polycythemia vera is due to a genetic change in the JAK2 gene resulting in overstimulation of the bone marrow for production of blood cell.  The examiner noted that smoking (the Veteran smoked for over 30 years), extensive high altitude, exposure to high levels of carbon monoxide, age (those older than 60), gender (males being at greater risk), some tumors, or genetic factors can all lead to the condition."  The examiner also acknowledged the submitted literature linking polycythemia vera and radar exposure.  Nevertheless, the examiner explained, "Although there have been studies on radar exposure and health concerns, there is no clinical evidence of a positive cause and effect relationship for polycythemia vera at this time."

The Board affords great probative weight to the August 2015 VA examiner's opinion regarding the Veteran's polycythemia vera, as the examiner conducted an interview with the Veteran, and a review of the relevant history.  Furthermore, the determination rendered considered all of the pertinent evidence of record, to include the submitted treaties and the statements by the Veteran, and provided a complete explanation of the Veteran's disability.  Moreover, the examiner offered clear conclusions with supporting data as well as reasoned explanations connecting the two.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008); Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007).

The Board also acknowledges that in May 2014 and July 2015, the Veteran submitted medical literature in support of the assertion that his exposure to nonionizing radiation led to his development of polycythemia vera; however, this referenced literature is of minimal probative value.  A medical article or treatise can provide support for a claim, but must be combined with an opinion of a medical professional and be reflective of the specific facts of a case, as opposed to a discussion of generic relationships.  Sacks v. West, 12 Vet. App. 314, 316-17 (1998).  Here, no such medical opinion has been associated with the record.  The only medical evidence of record is the August 2015 VA opinion that noted there was no clinical evidence of a positive cause and effect relationship between radiation exposure and polycythemia vera at this time.  Accordingly, the referenced medical literature carries minimal probative weight for the purposes of establishing a nexus between the Veteran's polycythemia vera and his service, to include as due to exposure to non-ionizing radiation. 

After reviewing the evidence of record, the Board finds that the preponderance of the evidence is against the Veteran's claim for service connection for polycythemia vera.  There are no positive, probative opinions of record linking the polycythemia vera to service.  Consequently, the benefit-of-the-doubt rule is not applicable, and the claim must be denied.  38 U.S.C.A. § 5107 (b) (West 2002); Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990). 


ORDER

Entitlement to service connection for polycythemia vera, to include as secondary to in-service radiation exposure is denied.



____________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


